Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-201611, filed on October 26, 2020.

Status of Claims 
This office action for the 17/079558 application is in response to the communications filed September 08, 2022. 
Claims 1, 4, 5, 7 and 8 were amended September 08, 2022.
Claims 2 and 3 were cancelled September 08, 2022.  
Claims 1 and 4-8 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 7 and 8, 
These claims recite the limitation of “the number of consumable items used to examine an animal that is a subject suffering from the cases from the chronic disease”. This limitation lacks antecedent basis and is therefore considered as indefinite. For the purposes of examination, the examiner will interpret this limitation as “the number of the consumable items used for examination of the subject, wherein the subject is an animal affected by the chronic disease,”. 
These claims further recite the limitation of “a shortage amount of the consumable items in the period on the basis of the total number”. The terms “the period”  and “the basis” lacks antecedent basis and is therefore considered as indefinite. For the purposes of examination, the examiner will interpret this limitation as “a shortage amount of the consumable items in the predetermined period on a basis of the total number”.  
As per claims 4-6, 
These claims depend from a base claim which has been determined as indefinite. Accordingly, these claims are also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of stock management of consumable items used in examination in a veterinary hospital, comprising: electronic medical record data including, for each subject, identification information of the subject, a name of a disease by which the subject is affected, a hospital visit date of the subject, and a number of the consumable items used for examination of the subject, and to store stock data associated with the consumable items and a current stock number of the consumable items, for management of the consumable items, count a current number of cases of a chronic disease in the veterinary hospital based on the electronic medical record data, predict, based on the number of the consumable items used for examination of the subject, wherein the subject is an animal affected by the chronic disease, and on the current number of cases of the chronic disease, a total number of the consumable items used during a predetermined period; and derive a shortage amount of the consumable items in the predetermined period on a basis of the total number of the consumable items and the current stock number of the consumable items. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “an information processing apparatus for”, “the apparatus”, “a storage unit that is configured to store”, “to store”, “a processor, wherein the processor is configured to” and “delivering a warning based on the shortage amount of the consumable items and a predetermined first threshold value”, an information processing apparatus for stock management of consumable items used in examination in a veterinary hospital, the apparatus comprising: a storage unit that is configured to store electronic medical record data including, for each subject, identification information of the subject, a name of a disease by which the subject is affected, a hospital visit date of the subject, and a number of the consumable items used for examination of the subject, and to store stock data associated with the consumable items and a current stock number of the consumable items, for management of the consumable items, a processor, wherein the processor is configured to: count a current number of cases of a chronic disease in the veterinary hospital based on the electronic medical record data, predict, based on the number of the consumable items used for examination of the subject, wherein the subject is an animal affected by the chronic disease, and on the current number of cases of the chronic disease, a total number of the consumable items used during a predetermined period; derive a shortage amount of the consumable items in the predetermined period on a basis of the total number of the consumable items and the current stock number of the consumable items and delivering a warning based on the shortage amount of the consumable items and a predetermined first threshold value in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“delivering a warning based on the shortage amount of the consumable items and a predetermined first threshold value” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an information processing apparatus for”, “the apparatus”, “a storage unit that is configured to store”, “to store”, and “a processor, wherein the processor is configured to”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“delivering a warning based on the shortage amount of the consumable items and a predetermined first threshold value” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further notifies information indicating that stocks are excessive in a case where the shortage amount is less than a predetermined second threshold value” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processor” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“orders the consumable items in the shortage amount of the consumable items derived” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processor further” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the consumable items are a test kit used for examining a sample collected from the subject in the veterinary hospital” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1.
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Laster et al. (2017/0061375; herein referred to as Laster) in view of Olbrich et al. (US 2004/0039295; herein referred to as Olbrich.)
As per claim 1, 
Laster teaches an information processing apparatus for stock management of consumable items used in examination in a hospital:
(Paragraph [0060] of Laster. The teaching describes a system 100 for predictive modeling of implant component needs includes a scheduler 110 that manages various aspects of planning for medical procedures. The scheduler 110 may be implemented as one or more computers, e.g., as a server system, that executes software modules configured to perform the management functions. Using a variety of types of information, the scheduler 110 can determine inventory levels that are appropriate for a particular medical facility, taking into account local demographics, hospital preferences, and other factors.)
Laster further teaches a storage unit that is configured to store electronic medical record data including, for each subject, identification information of the subject, a name of a disease by which the subject is affected, a hospital visit date of the subject, and a number of the consumable items used for examination of the subject:
(Paragraphs [0077]-[0080] and [0087] of Laster. The teaching describes of a user enters a patient's medical data using the clinician app 130. For example, during a patient consultation, a nurse or physician may enter patient characteristics into the clinician app 130 using a tablet computer, laptop computer, desktop computer, or other device. The patient medical data may include, for example, the patient's height, weight, age, sex, race, body mass index (BMI), and/or other characteristics. The patient medical data may also indicate comorbidities, for example, diseases or conditions, (a name of a disease by which the subject is affected), in addition to the condition to be treated. In some implementations, the clinician app 130 accesses stored medical records for the patient to obtain patient medical data. The user uses the clinician app 130 to request scheduling of the patient's procedure (a hospital visit date of the subject). The scheduler 110 responds to the scheduling request by assigning a case identifier (“case ID”), (identification information of the subject), for the patient's medical procedure. In some implementations, the output of the predictive models 112 includes probability scores for each of various potential items, where each probability score indicates the estimated probability that the corresponding item will be used in the procedure (a number of the consumable items used for examination of the subject).)
Laster further teaches a storage unit that is configured to store stock data associated with the consumable items and a current stock number of the consumable items, for management of the consumable items: 
(Paragraph [0088] of Laster. The teaching describes that the predictive models 112 provide probability distributions that can be used to determine whether the medical facility's available inventory is sufficient to meet the needs of the procedure, and to make adjustments to the inventory level if needed.)
Laster further teaches a processor, wherein the processor is configured to:
count a current number of cases of a chronic disease in the hospital based on the electronic medical record data:
(Paragraph [0091] of Laster. The teaching describes that the scheduler 110 uses the outputs of the predictive model to determine a level of inventory needed for the medical facility. For example, the scheduler 110 may aggregate probability scores for the particular procedure being scheduled with probability scores for other procedures to predict the overall level of inventory needed for the medical facility. For example, when a new knee replacement procedure is being scheduled, information about the probabilities that various sizes of knee implants will be used may be combined with information that indicates the probabilities that those sizes of knee implants will be used in other knee replacement procedures that are already scheduled. As established above, the medical information includes information about medical diseases and/or conditions.)
predict, based on the number of the consumable items used for examination of the subject and on the current number of cases of the chronic disease, a total number of the consumable items used during a predetermined period:
(Paragraph [0092] of Laster. The teaching describes that the scheduler 110 may compare the predicted inventory needs for the medical facility with the actual inventory for the medical facility. Based on the comparison, the scheduler 110 may determine whether items likely to be needed for the procedure being scheduled will be available. For example, if certain knee implants are likely to be used in the procedure, and a hospital does not have a sufficient quantity of the needed sizes of implants, the scheduler 110 can identify the items and quantities needed.)
derive a shortage amount of the consumable items in the predetermined period on a basis of the total number of the consumable items and the current stock number of the consumable items:
(Paragraphs [0092] and [0153] of Laster. The teaching describes that the scheduler 110 may compare the predicted inventory needs for the medical facility with the actual inventory for the medical facility. Based on the comparison, the scheduler 110 may determine whether items likely to be needed for the procedure being scheduled will be available. For example, if certain knee implants are likely to be used in the procedure, and a hospital does not have a sufficient quantity of the needed sizes of implants, the scheduler 110 can identify the items and quantities needed. The inventory information 420 indicates a case ID values 422 for various procedures, as well as the procedure type 424 and scheduled date 426 for each procedure. The case information 420 also includes status information 428, which can indicate which case(s) may be affected by a projected inventory shortage)
delivering a warning based on the shortage amount of the consumable items and a predetermined first threshold value: 
(Paragraph [0147] of Laster. The teaching describes that if the scheduler 110 determines that a medical facility's inventory does not include items needed for a planned surgery, the scheduler 110 may provide a warning to the medical facility, for example, through the medical facility app 160 or another interface. The warning may indicate, for example, that further action needs to be taken to ensure inventory will be present for one or more procedures.)
Laster does not explicitly disclose that the number of patient cases are specifically a current number of cases of an animal exhibiting chronic disease in a veterinary hospital.
However, Olbrich that the number of patient cases are specifically a current number of cases of a chronic disease in a veterinary hospital:
(Paragraphs [0079] and [0085] of Olbrich. The teaching describes that devices can be used in any appropriate setting to gather physiological information about a subject. In some embodiments, the device is used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. While the person might not notice a gradual decline in breathing ability or a gradual increase in body temperature, trend analysis of the archived cardiopulmonary data obtained from the subject can provide an early indicator of a decline in cardiopulmonary function caused by infection, chronic disease, or other physiological condition. Furthermore, data from multiple subjects can be obtained over time, archived, and later analyzed for population trends, such as trends within a population of subjects expected to be at a higher risk for developing a cardiopulmonary disease or condition, such as a respiratory disease. As another example, livestock populations (such as cattle and horses) near wildlife populations (such as deer and elk) can be periodically monitored with the bio-sensor to detect early signs of disease transmission from wildlife. Those animals exhibiting signs of infection (such as fever and/or impaired respiration) can then be identified for further, more specific tests, such as blood tests that detect antigens to specific infectious agents.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the setting in which the invention of Laster was operating in with the location described in Olbrich. Paragraph [0079] of Olbrich teaches that medical devices or instruments may be used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. This means that an inventory management system as described in Laster can be applied to the veterinary field described in Olbrich to ensure that the animals in need of medical material for their chronic diseases or conditions have the same availability of those materials as humans do. One of ordinary skill in the art would have modified the teaching of Laster with the teaching of Olbrich based on this incentive without yielding unexpected results. 
As per claim 4, 
The combined teaching of Laster and Olbrich teaches the limitations of claim 1. 
Laster further teaches wherein the processor further notifies information indicating that stocks are excessive in a case where the shortage amount is less than a predetermined second threshold value:
(Paragraph [0098] of Laster. The teaching describes that when inventory levels at the medical facility exceed predicted needs, the scheduler 110 may make adjustments that reduce inventory levels, for example, by delaying or cancelling orders or shipments, returning excess products to vendors, or sending excess products to other medical facilities or other parties.)
As per claim 5, 
The combined teaching of Laster and Olbrich teaches the limitations of claim 1.
Laster further teaches wherein the processor further orders the consumable items in the shortage amount of the consumable items derived:
(Paragraph [0098] of Laster. The teaching describes that when the predicted inventory needs of the medical facility exceed the actual inventory, the scheduler 110 may cause additional items to be ordered. For example, the scheduler 110 may generate an order to purchase items needed to bring the inventory up to the predicted level of need.)
As per claim 6, 
The combined teaching of Laster and Olbrich teaches the limitations of claim 1. 
The combined teaching of Laster and Olbrich further teach wherein the consumable items are a test kit used for examining a sample collected from the subject in the veterinary hospital:
(Paragraph [0060] of Postma. The teaching describes that the system uses a scheduler to make sure the inventory of medical consumable items, such as implant components, are in proper supply for a hospital.)
(Paragraphs [0079] and [0085] of Olbrich. The teaching describes that devices can be used in any appropriate setting to gather physiological information about a subject. In some embodiments, the device is used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. While the person might not notice a gradual decline in breathing ability or a gradual increase in body temperature, trend analysis of the archived cardiopulmonary data obtained from the subject can provide an early indicator of a decline in cardiopulmonary function caused by infection, chronic disease, or other physiological condition. Furthermore, data from multiple subjects can be obtained over time, archived, and later analyzed for population trends, such as trends within a population of subjects expected to be at a higher risk for developing a cardiopulmonary disease or condition, such as a respiratory disease. As another example, livestock populations (such as cattle and horses) near wildlife populations (such as deer and elk) can be periodically monitored with the bio-sensor to detect early signs of disease transmission from wildlife. Those animals exhibiting signs of infection (such as fever and/or impaired respiration) can then be identified for further, more specific tests, such as blood tests that detect antigens to specific infectious agents. Here the blood tests used on the animals are a test kit medical consumable item that can be understood as interchangeable with implant supplies)
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1.
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1.

Response to Arguments
Applicant's arguments filed September 08, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made the necessary changes to warrant removal of these rejections. However, the submitted amendment has resulted in new rejections under 35 U.S.C. 112 being made. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the features of “storage of a storage of electronic medical record data including, for each subject, identification information of the subject, a name of a disease by which the subject is affected, a hospital visit date of the subject, and a number of the consumable items used for examination of the subject and to store stock data associated with the consumable items and a current stock number of the consumable items, for management of the consumable items”, and “delivery of a warning based on the shortage amount of the consumable items and a predetermined threshold value” are sufficient elements that sufficiently amount to more than an abstract idea. 
The examiner respectfully disagrees. There is no indication that these elements would integrate the identified abstract idea into a practical application or is something significantly more than the identified abstract idea. The element of “storage of a storage of electronic medical record data including, for each subject, identification information of the subject, a name of a disease by which the subject is affected, a hospital visit date of the subject, and a number of the consumable items used for examination of the subject and to store stock data associated with the consumable items and a current stock number of the consumable items, for management of the consumable items” amounts to generally linking the abstract idea to a particular technological environment or field of use. The element of “delivery of a warning based on the shortage amount of the consumable items and a predetermined threshold value” amounts to insignificant extra-solution activity in the form of mere data gathering and/or output which is also considered as a well‐understood, routine, and conventional function in the form of receiving or transmitting data over a network. Please see MPEP 2106.05(g), 2106.05(h) and MPEP 2106.05(d)(II). Accordingly, the pending claims recite an abstract idea without successfully integrating the abstract idea into a practical application or is something significantly more. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626